DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments to the claims filed on 1/11/2022 have been received and entered. Claims 1-22 are currently pending. Applicant’s amendments to the Specification have been reviewed and are accepted.


Response to Arguments

Applicant argues in the first paragraph of page 14 that Chestnut fails to show or suggest the retrieving step or the providing real time feedback steps.

Grossman is relied upon in combination with Chestnut, to show the providing real time feedback step. In the Grossman reference, the system of Grossman tracks whether the tools are being used in the correct manner from information provided to it by the augmented tools. The system of Grossman can provide positive feedback or negative feedback to the user and can be worn or not worn depending on the task.
The feedback can be visual, audio or even tactile such as in the form of a vibration, col. 7, lines 25-33. As shown in Fig. 8A, Grossman provides instructions for the steps of the task. As shown in num. 804, information panels related to the current task are presented. As disclosed in the Grossman reference, “the type of display may be selected based on the nature of the task to be performed.” (Grossman, col. 7, lines 2-3) Grossman goes on to state that for a task that is performed across a range of different locations within a space, such as separate woodworking, metalworking and electronics spaces, multiple display may be deployed to provide area-relevant information each of the different locations. If a task is performed at a single centrally located workspace, a single fixed, large display, such as a digital whiteboard may be deployed. Other tasks that benefit from view-specific overlays or peripheral information may use a head-mounted display. This is discussed in col. 7, lines 4-24. As shown in Fig. 5 and Fig. 6, the procedure definition to be performed by the identified human John Doe is retrieved. This is also discussed in paragraph 58 where the initialization information retrieved after the user is identified includes the type of predetermined task or procedure. This procedure definition is displayed on the digital display 33. Identity of the human user is identified based on sensor data like biometric data as discussed in paragraph 58 and 18. Paragraphs 88-89 user specific training is queued based on appropriate recognition techniques. The next time the trainee puts on the head wearable device 20 as directed by their manager and powers it up, the head wearable device 20 uses appropriate recognition techniques to bring the personalized training program into the queue.

Applicant argues in the second and third paragraph of page 14 that retrieving the task is not done based on the user’s identity. 

However, as discussed in Chestnut, paragraphs 88-89 user specific training task is queued based on appropriate recognition techniques. The next time the trainee puts on the head wearable device 20 as directed by their manager and powers it up, the head wearable device 20 uses appropriate recognition techniques to bring the personalized training task program into the queue. Identity of the human user is identified based on sensor data like biometric data as discussed in paragraph 58 and 18.

Applicant argues in the next to last paragraph of page 14 that the newly added claims 21 and 22 are not taught by Chestnut.

Examiner disagrees. For example, paragraph 90 deals with location-based selection of re-training. In paragraphs 88-89 of the Chestnut reference, user specific training is queued based on appropriate recognition techniques of user’s identity. The time is addressed in paragraph 92 of the Chestnut reference where behavior is monitored for a preset period of time, with the retraining of paragraphs 88-89 this is time-based selection of re-training. In addition, paragraph 129 discusses duration or time to complete task is used to determine the training style of future tasks.
Applicant argues that the newly added limitation of claim 1 regarding the feedback device provided in the space but not worn is not taught by Chestnut.
Examiner is not relying on Chestnut to teach this newly added limitation but rather on the new reference, Grossman et al. (US 10,777,005 B2) in combination with Chestnut. The system of Grossman tracks whether the tools are being used in the correct manner from information provided to it by the augmented tools. The system of Grossman provides positive feedback or negative feedback to the user and can be worn or not worn depending on the task. The feedback can be visual, audio or even tactile such as in the form of a vibration, col. 7, lines 25-33. As shown in Fig. 8A, Grossman provides instructions for the steps of the task. As shown in num. 804, information panels related to the current task are presented. As disclosed in the Grossman reference, “the type of display may be selected based on the nature of the task to be performed.” (Grossman, col. 7, lines 2-3) Grossman goes on to state that for a task that is performed across a range of different locations within a space, such as separate woodworking, metalworking and electronics spaces, multiple display may be deployed to provide area-relevant information each of the different locations. If a task is performed at a single centrally located workspace, a single fixed, large display, such as a digital whiteboard may be deployed. Other tasks that benefit from view-specific overlays or peripheral information may use a head-mounted display. This is discussed in col. 7, lines 4-24.

Applicant argues in the second paragraph of page 15 that Chestnut fails to show that its system verifies whether a human actor has completed training associated with the procedure and if not providing information on the training and halting the procedure until the training is verified completed by the human actor.

Examiner disagrees. As discussed in Chestnut in paragraph 54, the system verifies that the human actor has completed the step of the training before moving on to the next step of the procedure. The system will halt the next step of the procedure until the training and teachable moment has been satisfactorily completed.

Applicant argues in the last paragraph of page 15 that claim 9 of Chestnut does not disclose the newly added limitations of “capturing a video image of a space with a sensor mounted in the space.”

As discussed in Chestnut in paragraphs 22 and 7, the sensor captures images from a first-person perspective of the space he/she is in and the actions of the wearer of the head wearable device. The sensor is mounted in the same space in which it is capturing the series of actions of the person as required by the current claim limitations.

Applicant argues in the first paragraph on page 16 that Chestnut fails to show “denying access to the space.” 
Chestnut is not relied upon to teach “denying access to the space”. Turgeman is relied upon to teach “denying access to the space”.
In paragraph 46 and 47, Turgemann discusses the user performing a particular user-specific task that is compared for compliance, and as discussed in paragraph 73 of Turgemann, whereby access is only granted to the physical space if the user performs the task in a way that is deemed compliant.

Applicant argues in the last paragraph of page 16 that there is not a proper reasoning as required under 35 U.S.C. §103 for combining Chestnut and Murphy. 

Examiner is no longer relying on the Murphy reference and this argument is therefore now moot.

Applicant argues in the third paragraph of page 17 that there is not a proper reasoning as required under 35 U.S.C. §103 for combining Chestnut and Oliver. 

Examiner is no longer relying on the Oliver reference and this argument is therefore now moot.

Applicant argues in the last paragraph of page 17 that the newly added limitation of “wherein the sensor is mounted in the space and the sensor is not worn by the worker during collection of the data” is not taught by either Chestnut or Naticchia.

Turgemann, not Chesnut or Naticchia, is relied upon to teach this limitation. As discussed in the Turgemann reference in paragraph 73, the tablet or smartphone or dashboard or a device has a touch screen (which also contain a biometric sensor along with other sensors) may be placed (mounted) at an entrance to an access-controlled physical area (e.g., building, room, floor in a building, organization, office). The sensor can be a retina scan as discussed in the last sentence of paragraph 73.

In regards to claim 20, Applicant argues in the second paragraph of page 18 that Naticchia and Wildman fail to overcome the deficiencies of Chesnut with regard to claim 9. 
However, Naticchia and Wildman, were and are not relied upon to teach the deficiencies of Chestnut with regard to claim 9 so this argument is moot.

Applicant argues in the third paragraph of page 18 that the Office Action fails to provide proper reasons why one skilled in the art would be motivated to modify the teachings of Chestnut with Naticchia or Wildman.

However, this combination of references is no longer being relied upon to teach the limitations of claim 20, making this argument moot in light of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1), in view of Grossman et al. (US 10,777,005 B2).

            Regarding claim 1, Chestnut discloses a system for monitoring compliance with a procedure, comprising: a sensor sensing data pertaining to an interaction between a human actor and an identifiable object (As discussed in paragraph 10, the interaction between the human wearing head wearable device and objects in the environment such as gloves or a thermometer are sensed and recognized); and an analytics platform running on a computer, wherein the analytics platform performs (As discussed in paragraphs 6-8, a visual analytic platform running on a computer performs visual analysis of visual data): determining an identity of the human actor based on an identifier in the data from the sensor (Chestnut, identity of human user is identified based on sensor data like biometric data as discussed in paragraph 58 and 18); retrieving a definition of a procedure to be performed by the human actor using the identity of the human actor from the determining (As shown in Fig. 5 and Fig. 6, the procedure definition to be performed by the identified human John Doe is retrieved. This is also discussed in paragraph 58 where the initialization information retrieved after the user is identified includes the type of predetermined task or procedure. This procedure definition is displayed on the digital display 33; Paragraphs 88-89 user specific training is queued based on appropriate recognition techniques. The next time the trainee puts on the head wearable device 20 as directed by their manager and powers it up, the head wearable device 20 uses appropriate recognition techniques to bring the personalized training program into the queue), the procedure definition including a compliance step to be performed prior to additional steps of the procedure (The procedure definition includes a series of steps as shown each of which can be considered a compliance step because they each require compliance of the step before the next step will be allowed to happen. In the case of the Food Handling procedure definition, the first compliance step is “Proper Hand Washing Required”, see Fig. 6 and paragraph 59); processing the data from the sensor during performance of the procedure to verify completion of the compliance step (As shown in Fig. 10, num. 202, 204 and 205 and Fig. 11, num. 302, 304, 306, and 310, the visual data from the sensor is processed during the performance of the procedure to verify compliance with the various steps, each of which can be considered a compliance step, as without compliance with current step, the next step is prevented from occurring (see Fig. 11, num. 306 and 310 in particular)); when the processing indicates actions by the human actor in the interaction invalidate performance of the compliance step, initiating an action to stop performance of the procedure by the human actor (As shown in Fig. 11, num. 306 and 310, when the processing of the sensor data indicates invalid performance or non-compliance of the compliance step, then an action to stop performance of the procedure by the human operator is initiated which in this case is stopping performance of the next step of the procedure by the human); and when the initiating is complete, providing real time feedback to the human actor regarding performance of the compliance step (As shown in Fig. 11, num. 322 and num. 324, real time feedback is provided to the human regarding performance of the current step, each step being considered a compliance step because compliance is required for each step before being allowed to proceed to the next step). 

 Chestnut does not disclose wherein the providing real time feedback to the human actor regarding performance of the compliance step via a device positioned in a space in which the identifiable object is positioned, wherein the device providing the real time feedback is not worn by the human actor.
Grossman discloses wherein the providing real time feedback to the human actor regarding performance of the compliance step via a device positioned in a space in which the identifiable object is positioned, wherein the device providing the real time feedback is not worn by the human actor (Grossman, The system of Grossman tracks whether the tools are being used in the correct manner from information provided to it by the augmented tools. The system of Grossman provides positive feedback or negative feedback to the user and can be worn or not worn. The feedback can be visual, audio or even tactile such as in the form of a vibration, col. 7, lines 25-33. As shown in Fig. 8A, Grossman provides instructions for the steps of the task. As shown in num. 804, information panels related to the current task are presented.).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the training system of Chestnut with the DIY system of Grossman such that the feedback to the user is provided via the smart workspace as it would advantageously allow for a choice of display based on which display is most beneficial for the task. As disclosed in the Grossman reference, “the type of display may be selected based on the nature of the task to be performed.” (Grossman, col. 7, lines 2-3) Grossman goes on to state that for a task that is performed across a range of different locations within a space, such as separate woodworking, metalworking and electronics spaces, multiple display may be deployed to provide area-relevant information each of the different locations. If a task is performed at a single centrally located workspace, a single fixed, large display, such as a digital whiteboard may be deployed. Other tasks that benefit from view-specific overlays or peripheral information may use a head-mounted display. This is discussed in col. 7, lines 4-24.
Regarding claim 2, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the sensor comprises a video camera and wherein the data from the sensor comprises a video of the interaction, and wherein the processing of the data from the sensor includes performing video analytics using the video of the interaction (Chestnut, paragraphs 6 and 7). 

Regarding claim 3, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the real time feedback comprises an indication that the compliance step was completed improperly and instructions on repeating performance of the compliance step according to a set of requirements (Chestnut, paragraph 54).

Regarding claim 4, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the analytics platform further performs, after the providing of the real time feedback, processing of the sensor data captured by the sensor to verify completion of the compliance step and, in response, allowing the additional steps of the procedure to be performed by the human actor (Chestnut, paragraphs 54 and 55).

Regarding claim 5, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the analytics platform further performs verifying the human actor has completed training associated with the procedure and when determined to be incomplete providing information on the training and halting the procedure until the training is verified completed by the human actor (Chestnut, The system verifies that the human actor has completed the step of the training before moving on. The system will halt the next step of the procedure until the training and teachable moment has been satisfactorily completed, paragraph 54).  

Regarding claim 6, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the compliance step comprises handwashing according to a set of requirements or completing training required for performing the procedure (Chestnut, paragraph 55).  

Regarding claim 7, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the real time feedback is provided during performance of the compliance step and includes information identifying a variance by the human actor during the interaction from a requirement of the compliance step and information for correctly performing the compliance step (Chestnut, paragraph 55).

Regarding claim 8, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the procedure comprises a passenger loading procedure for a ride vehicle, a passenger loading vehicle procedure for a boat ride, a chair lift boarding procedure, a handwashing procedure, a cleaning process for surfaces of an object, a food handling or preparation procedure, a mixing chemicals procedure, a fastener tightening procedure, a controlled environment maintenance access procedure, a safety or security monitoring procedure, a vehicle driving procedure, or a clean room access and use procedure (Chestnut, handwashing procedure of paragraph 59).  
Regarding claim 21, the combination of Chestnut and Grossman discloses the system of claim 1, wherein the analytics platform further performs determining a location of the human actor in the space and wherein the definition of the procedure is selected by the analytics platform based on both the identity of the human actor and the location of the human actor (Chestnut, paragraphs 88-89 user specific training is queued based on appropriate recognition techniques; paragraph 90 deals with location based selection of re-training).
Regarding claim 22, the combination of Chestnut and Grossman discloses the system of claim 21, wherein the analytics platform further performs determining a time when the human actor is in the space and wherein the definition of the procedure is selected by the analytics platform based additionally upon the time (Chestnut, paragraph 92 - behavior monitored for a preset period of time, with the retraining of paragraphs 88-89 this is time based selection of re-training; paragraph 129 - duration to complete task is used to determine the training style of future tasks).

Claims 9-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (US 2016/0307459 A1), in view of Turgeman et al. (US 2016/0197918 A1).
Regarding claim 9, Chestnut discloses a method of monitoring compliance with a procedure, comprising:                         capturing a video image of a space using a sensor mounted in the space, wherein a person in the space performs a series of actions during the capturing (Chestnut, sensor captures images from a first-person perspective of the space he/she is in and the actions of the wearer of the head wearable device as discussed in paragraphs 22 and 7);                         retrieving a definition of a procedure (After the user is identified through biometrics or login, the information regarding the task is retrieved and displayed for the user of the head wearable device to see as discussed in paragraphs 58 and 59);                        comparing the performance of the series of action in the video image to a first step of the procedure (As shown in num. 304 of Fig. 11, the user’s actions in attempting to complete the first step are compared to the predetermined visual images of the first step of the procedure);                         when the comparing indicates compliance with the first step of the procedure, granting access to a space or allowing a second step of the procedure to be performed (As shown in num. 308 of Fig. 11, when the comparing of num. 304 indicates compliance with the step (num. 306), then the worker is allowed to engage in the second or subsequent step of the procedure in question); and                        when the comparing indicates noncompliance with the first step of the procedure, preventing the second step of the procedure to be performed (As shown in Fig. 11, when comparing (num. 304) indicates noncompliance (num. 306), then the system prevents the second or subsequent step of the procedure in question (num. 310).

Chestnut when the comparing indicates noncompliance with the first step of the procedure, denying access to the space.

Turgemann discloses when the comparing indicates noncompliance with the first step of the procedure, denying access to the space (Turgemann discusses the user performing a particular user-specific task that is compared for compliance (Turgemann, paragraph 46 and 47), whereby access is granted to the physical space if the user performs the task in a way that is deemed compliant (Turgemann, paragraph 73)).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the training system of Chestnut with the access control system of Turgemann, such that access to the environment is denied to workers whose steps of a task aren’t deemed compliant, as it would advantageously physically prevent users from accessing sensitive areas like a kitchen after not complying with steps such as handwashing in a bathroom.
Regarding claim 10, the combination of Chestnut and Turgemann discloses the method of claim 9, further comprising, when the comparing indicates the noncompliance with the first step of the procedure, providing feedback to the person in the space regarding the noncompliance with the first step or information on requirements for performing the first step to overcome the noncompliance (Chestnut, paragraphs 54 and 55).
Regarding claim 11, the combination of Chestnut and Turgemann discloses the method of claim 9, further comprising determining an identity of the person and wherein the procedure is selected from a plurality of procedures based on the identity of the person (Chestnut, paragraph 58).

Regarding claim 12, the combination of Chestnut and Turgemann discloses the method of claim 10, further comprising verifying the person has completed training associated with the procedure prior to allowing performance of the first step by the person (Chestnut, paragraph 54, “until the training is complete”).  

Regarding claim 14, the combination of Chestnut and Turgemann discloses the method of claim 9, wherein the procedure is a food handling procedure and the first step comprises handwashing, surface or equipment washing, or a process for preventing cross contamination between two or more foods (Chestnut, paragraph 59).

Regarding claim 16, the combination of Chestnut and Turgemann discloses the method of claim 9, wherein the procedure comprises a handwashing procedure, a cleaning process for surfaces of an object, a mixing chemicals procedure, a fastener tightening procedure, a controlled environment maintenance access procedure, a safety or security monitoring procedure, a vehicle driving procedure, or a clean room access and use procedure (Chestnut, paragraph 59).
  
Regarding claim 17, the combination of Chestnut and Turgemann discloses the method of claim 9, wherein the comparing is performed by a processor executing code to perform video analytics using the video image (Chestnut, paragraph 54). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1), in view of Turgeman et al. (US 2016/0197918 A1), further in view of Fox et al. (US 5,277,662).

Regarding claim 13, the combination of Chestnut and Turgemann discloses the method of claim 9, but does not disclose wherein the first step comprises proper use of passenger restraints in a park ride vehicle or boat.

Fox discloses wherein the first step comprises proper use of passenger restraints in a park ride vehicle (Fox deals with passenger restraints needing to be on or ride will not function and also has indicator to the operator on which restraints are not secure as discussed in col. 3, lines 49-66).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the training system of Chestnut and Turgeman with the amusement ride boarding procedure of Fox, such that an operator is properly trained on the crosscheck restraining of passengers, as it would advantageously increase the level of safety provided for passengers of dangerous amusement rides (Fox col. 3, line 67 to col. 4 line 9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (2016/0307459 A1), in view of Turgeman et al. (US 2016/0197918 A1), further in view of Albrich et al. (US 2004/0003751).

	Regarding claim 15, the combination of Chestnut and Turgemann discloses the method of claim 9, but does not disclose wherein the procedure is chair lift loading and the first step comprises the person properly positioning themselves in path of moving chair, the person properly boarding and positioning themselves on the moving chair, or the person properly positioning a lap bar.  
	Albrich discloses wherein the procedure is chair lift loading and the first step comprises the person properly positioning themselves in path of moving chair, the person properly boarding and positioning themselves on the moving chair, or the person properly positioning a lap bar (Albrich, paragraphs 16 and 17 discuss that if a safety bar is not locked in lift chair stops).  
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the training system of Chestnut and Turgemann with the chairlift system of Albrich, such that a user is properly trained in the use of the chair lift safety bar, as it would advantageously reduce the risk of falling out of the chair lift (Albrich paragraph 2).

Claims 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 2016/0197918 A1), in view of Chestnut et al. (2016/0307459 A1).
  
Regarding claim 18,  Turgemann discloses a system for monitoring compliance with a procedure, comprising:                        memory storing a definition of a procedure including a plurality of steps to be performed in a predefined sequence in a space of a facility and further storing a listing of users assigned to perform the procedure (Turgemann, As discussed in the last sentence of paragraph 39 and 129 of Turgemann, an Assigned Tasks database 157 may store data indicating which particular task is allocated to which particular user. As discussed in paragraph 18, the task may be performed in front of for example a point-of-entry terminal such as a terminal or scanner or touch-screen which is located in an entrance of a space).
                        a sensor collecting data on a worker in the space, wherein the sensor is mounted in the space and the sensor is not worn by the worker during collecting of the data; (Turgemann, The tablet or smartphone or dashboard or a device having a touch screen (which also contain a biometric sensor along with other sensors) may be placed (mounted) at an entrance to an access-controlled physical area (e.g., building, room, floor in a building, organization, office); and users may be required to perform an initial advance registration process, such that each authorized user (who is allowed to enter the physical area) would be associated with a particular user-specific task that can be performed on that touch-screen. Subsequently, that touch-screen device may be used as an authentication terminal, requiring each guest or visitor to authenticate by entering his name or username, then presenting to the user his suitable pre-defined on-screen task, and then allowing (or blocking) the user's physical entry based on the behavioral traits of how the user performs that task. This may be an addition to, or an alternative to, other user authentication methods for entering a secure area or a controlled-access physical location (such as, showing a badge or an I.D. card; scanning a barcode; showing a token; retina scan; fingerprint scan; voice recognition or voice signature; or the like), paragraph 73).
                        and an analytics platform operating to: first process the data collected by the sensor to determine an identity of the worker (Turgemann; As discussed in paragraph 83, the system of Turgemann can sense biometric traits for example by using an image or photo or video of the user that is taken before the actual interaction. A processor in for example a tablet or smartphone acts as an analytics platform (Turgemann, paragraph 73 and 125))
                        Turgemann determine the worker is on the list of workers assigned to perform the procedure in the space (Turgemann requires an initial advance registration process, such that each authorized user who has a valid reason to be in the space and who therefore has a task to perform in the space to gain entry is already known by the system and when the user enters his login information at the entrance of the space, the system knows what task the user needs to correctly complete and presents it to the user, paragraph 73, Turgemann stores the workers who are assigned to perform the task in an assigned task database, As stated in the Turgemann reference, an Assigned Tasks database 157 may store data indicating which particular task is allocated to which particular user, paragraph 39).
                        Turgemann in response to the determining, second process the data to identify failure of the worker to comply with one of the steps (Turgemann in response to determining that the user has not performed the task assigned to him correctly, prevents access from occurring, paragraph 73); and                                    Turgeman fails to disclose in response to the second processing, halting performance of additional ones of the steps of the procedure by the worker and providing the worker with feedback to properly perform the one of the steps identified in the second processing.
Chestnut discloses in response to the second processing, halting performance of additional ones of the steps of the procedure by the worker and providing the worker with feedback to properly perform the one of the steps identified in the second processing (Chestnut, “If the processor(s) 28 determine that the user has failed to comply with the current step based on the analysis, the program will prevent moving on to the next step to implement a “teachable moment” to correct the user's non-compliant action, at step 310. In other words, the program stays on the current step until the user's action reflects that the user understands what is needed to achieve compliance.”, paragraph 54).            It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined access control system of Turgemann with the training system of Chestnut, such that the user of Turgemann is not allowed to perform the next step in the steps involved in performing the task if the first step has not been performed correctly and has therefore not complied with the standards (unlike in Turgemann where the system does not stop the user between steps but after he has completed the procedure), as it would halt additional wasted processing on subsequent steps if the first step of the task has not been performed correctly. 

 
Regarding claim 19, the combination of Chestnut and Turgemann discloses the system of claim 18, wherein the sensor comprises a camera (Chestnut, paragraph 47), wherein the data comprises video of the space, and wherein the second processing comprises performing video analytics using the video of the space in combination with the definition of the procedure (Chestnut, paragraph 46, paragraph 50).  

Regarding claim 20, the combination of Chestnut and Turgemann discloses the system of claim 18, wherein the halting of the performance comprises denying access to the worker into a controlled access portion of the space (Turgemann, paragraph 73).

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISA M RICE/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669